Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed March 2nd, 2021.  As per applicant’s request, Claims 1, 6, 16, 21, 23-25, 27, and 28 have been amended.  Claim 30 has been cancelled and Claim 31 has been added.  Claims 1-29 and 31 are currently pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3, 21, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mann, US Patent 8,473,431, in view of Pallath, US PG Pub 2016/0170742.
Regarding Claim 1, Mann teaches a system comprising: one or more processing devices; and one or more memory devices including instructions executable by the one or more processing devices for causing the one or more processing devices to  (Mann, column 12, lines 39-41, “processor … coupled to received data and instructions from … a storage system”) receive a request from a client device to build a machine-learning model for use in performing a task as part of a first project (Mann, column 6, lines 50-52, “The client computing system 202 can send a training request to the predictive modeling server system 206 to initiate the training of a model” where performing a task as part of a first project is shown as an application that “receives [a] prediction request, input data and request for a predictive output, and generates the predictive output” column 4, lines 39-41) … in response to receiving the request …provide [] executable code as input to a first model building tool for causing the first model building tool to build a first machine learning model … (Mann, Abstract, “train multiple predictive models”, also see column 6, lines 50-52, “a training request … to initiate the training of a model” where the training takes place on a “Server system” computer via the “Model Training Module,” Fig. 2, element 212, i.e. the server is a first model building tool running executable code) based on building the first machine learning model, incorporate the first machine learning model into the first project (Mann, Abstract, “A first trained predictive model is selected … Access to the first trained predictive model is provided subsequent to incorporating the first machine-learning model into the first project, select a second model building tool … use the second model building tool to build a second machine learning model … wherein the second machine learning model is different from the first machine learning model (Mann, column 3, lines 21-39, “A predictive modeling server system that performs that training … can, from time to time, or continually, update the server systems and improve the training … For example, new training functions … can be applied to existing training data sets to provide improved models for existing training data” where a “training function” is a second machine building tool; further, column, 2, lines 7-9, “The multiple training functions can include two or more training functions for training predictive models of the same type” i.e. two “training functions” for the same algorithm/type of predictive model, i.e. regression, see col 6, lines 60-61, “more than one different training function for a linear regression model can be used”) and incorporate the second machine learning model into a second project for use in performing the task as part of the second project (Mann, column 3, lines 29-32, “The client computing system (or another computing platform) can thereby be provided access to an improved trained predictive model”).
	Mann does not teach the request including one or more parameters defining one or more aspects of the machine-learning model, and thus to select a template that is compatible with the one or more parameters included in the request; based on selecting the template, convert the template into executable code by incorporating the one or more parameters into the template, thus nor to provide the executable code based on converting the template into executable code nor to determine the second model building tool or build the second machine learning model based on the one or more parameters.
request, the request including one or more parameters defining one or more aspects of the machine learning model (Pallath, [0005], “identifying a user request to create a new function … receiving a selection by a user of an algorithm from the available algorithms… receiving an election by the user of one or more parameters from the set of available parameters to be used in the new function” where the user-selected algorithm is interpreted as being one of one or more parameters), to select a template that is compatible with the one or more parameters included in the request (Pallath, [0020], “using a template … for all available parameters associated with the selected algorithm”) based on selecting the template, convert the template into executable code by incorporating the one or more parameters into the template and converting the template into executable code (Pallath, [0092], “the template that includes (or instructions to generate) code for all available parameters associated with the selected algorithm.  Generating the executable component includes including code for parameters and values elected by the user”).  Thus, incorporating the templates describing the parameters a user desires (as in Pallath) for generating a machine learning model as in Mann teaches building the first model based on converting the template into executable code and the selecting the second model building tool and building the second model based on the one or more parameters – the “training function”/second model building tool of Mann is selected based on the “type of predictive model”(Mann)/“selected algorithm” (Pallath), e.g. regression.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a template such as that of Pallath into the invention of Mann, for building the models.  The motivation to do so is that the system can know to be “including code for 
Regarding Claim 2, the Mann/Pallath combination of Claim 1 teaches the system of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Mann further teaches wherein the first machine learning model is a first version of the machine learning model, and the second machine learning model is a second version of the machine learning model (Mann, column 3, lines 26-39, “new training functions … can be applied to existing training data sets to provide improved models”).
Regarding Claim 3, the Mann/Pallath combination of Claim 2 teaches the system of Claim 2 (and thus the rejection of Claim 2 is incorporated).  Mann further teaches wherein the first project is a first version of the project, and the project is a second version of the project (Mann, column 3, lines 29-32, “The client computing system … can thereby be provided with access to an improved trained predictive model”).
Claim 21 recites a method that the processing devices of Claim 1 are caused to perform, and as such Claim 21 is rejected for reasons set forth in the rejection of Claim 1.
Regarding Claim 31, Mann teaches a non-transitory computer readable medium comprising program code that is executable by one or more processing devices for causing the one or more processing devices to (Mann, Abstract, “computer programs encoded on one or more computer storage devices, for training a predictive model” with Claim 23, “non-transitory computer-readable storage device encoded with instructions which … cause [] one or more computers to”): receive a request from a client device to build a machine learning model for use in performing a task as part of a first project (Mann, column 6, lines 50-52, “The client computing system 202 can send a training request to the predictive modeling server where performing a task as part of a first project is shown as an application that “receives [a] prediction request, input data and request for a predictive output, and generates the predictive output” column 4, lines 39-41) … in response to receiving the request … provide [] executable code as input to a first model building tool for causing the first model building tool to build a first machine-learning model (Mann, Abstract, “train multiple predictive models”, also see column 6, lines 50-52, “a training request … to initiate the training of a model” where the training takes place on a “Server system” computer via the “Model Training Module,” Fig. 2, element 212, i.e. the server is a first model building tool running executable code)… based on building the first machine learning model, incorporate the first machine learning model into the first project (Mann, Abstract, “A first trained predictive model is selected … Access to the first trained predictive model is provided over the network”) subsequent to incorporating the first machine-learning model into the first project, select a second model building tool … in response to selecting the second model-building tool, use the second model building tool to build a second machine learning model … wherein the second machine learning model is different from the first machine learning model (Mann, column 3, lines 21-39, “A predictive modeling server system that performs that training … can, from time to time, or continually, update the server systems and improve the training … For example, new training functions … can be applied to existing training data sets to provide improved models for existing training data” where a “training function” is a second machine building tool; further, column, 2, lines 7-9, “The multiple training functions can include two or more training functions for training predictive models of the same type” i.e. two “training functions” for the same algorithm/type of predictive model, i.e. regression, see col 6, lines 60-61, “more than one different training function for a linear and incorporate the second machine learning model into a second project for use in performing the task as part of the second project (Mann, column 3, lines 29-32, “The client computing system (or another computing platform) can thereby be provided access to an improved trained predictive model”).
Mann does not teach the request including one or more parameters specifying (i) a type of the machine learning model and thus to select a template based on the one or more parameters included in the request; based on selecting the template, convert the template into executable thus nor to provide the executable code based on converting the template into executable code nor to select the second model building tool or build the second machine learning model based on the one or more parameters.
However, Pallath teaches a system for building models (Pallath, [0027], “users can add and integrate new algorithms for use in … model building”) including a request, the request including one or more parameters specifying (i) a type of machine learning model (Pallath, [0005], “identifying a user request to create a new function … receiving a selection by a user of an algorithm from the available algorithms… receiving an election by the user of one or more parameters from the set of available parameters to be used in the new function” where the user-selected algorithm is interpreted as being one of one or more parameters), to select a template based on the one or more parameters included in the request (Pallath, [0020], “using a template that includes code for all available parameters associated with the selected algorithm; including code for parameters selected by the user”) based on selecting the template, convert the template into executable code (Pallath, [0092], “the template that includes (or instructions to generate) code for all available parameters associated with the selected algorithm.  Generating the executable component includes including code for parameters and values elected by the based on converting the template into executable code and the selecting the second model building tool and building the second model based on the one or more parameters – the “training function”/second model building tool of Mann is selected based on the “type of predictive model”(Mann)/“selected algorithm” (Pallath), e.g. regression.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a template such as that of Pallath into the invention of Mann, for building the models.  The motivation to do so is that the system can know to be “including code for parameters and values selected by the user and excluding code for parameters not elected by the user” (Pallath, [0020]).

Claims 4, 5, 17-19, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Pallath, and further in view of Breckenridge, US Patent 8,595,154 (cited by the applicant in the IDS dated 10/23/2020).
Regarding Claim 4, the Mann/Pallath combination of Claim 3 teaches the system of Claim 3 (and as such the rejection of Claim 3 is incorporated).  Mann does not teach, but Breckenridge, in a machine-learning service similar to that of Mann, teaches, subsequent to incorporating the first machine learning model into the first project: monitor the system to detect [some condition] (Breckenridge, Fig. 600, element 606 “First Condition Satisfied?” and Fig. 7, element 704, “Second condition satisfied” occurs subsequent to element 602 “Provide Access to Initial Predictive Model Trained with Initial Training Data”) in response to automatically detecting [the particular condition], automatically generate [a] second machine learning model … (Abstract, “In response to a second condition being satisfied,  and incorporate [this second] machine-learning model into [a] project (Breckenridge, Fig. 7, element 712 “Provide access to a Selected Second Trained Predictive Model”).  It would have been obvious to one of ordinary skill in the art before the effective filing date to monitor the system to detect new software/the new training functions of Mann in order to generate the second machine learning model recited in the rejection of Claim 1, because Mann teaches that new training functions would be a reason “to provide improved models for existing training data” (Mann, column 3, lines 26-29).  The motivation to monitor for such new functions is so that “a repository of trained predictive models from which a predictive model can be selected to use to generate a predictive output is ‘dynamic’, as compared to a repository or trained predictive models that are not updatable” i.e. so that new information automatically allows new, higher performing models, to be created (Breckenridge, column 4, lines 3-7).  
Further, incorporating the monitoring of Breckenridge in the Mann/Pallath combination, of updating models in accordance with the user-selected parameters of Pallath, as described in the combination, further teaches the limitation of in accordance with the one or more parameters, as taught by Pallath and applied to the combination in the rejection of Claim 1.	Regarding Claim 5, the Mann/Pallath/Breckenridge combination of Claim 4 teaches the system of Claim 4 (and thus the rejection of Claim 4 is incorporated).  As described in the combination of Claim 4, the new training functions of Mann are identified as the new software and as in the combination, as described in the rejection of Claim 1, the training functions of Mann are identified as the second model building tool, the limitations of Claim 5 are thus met by the Mann/Pallath/Breckenridge combination of Claim 4.
17, the Mann/Pallath combination of Claim 1 teaches the system of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Mann further teaches to determine a key performance metric with respect to the first machine learning model (Mann, column 8, lines 11-14, “criteria used to estimate effectiveness can vary.  In the example implementation described, the criterion is the accuracy of the trained model and is estimated using a cross-validation score”), to determine a performance score for the first machine learning model based on the key performance metric (Mann, column 8, lines 9-10, “each trained model is assigned a score that represents the effectiveness of the trained model”), determine whether the performance score satisfies a preset criterion, and execute one or more operations based on whether the performance score satisfies the preset criterion (Mann, column 8, lines 16-18, “the trained models are ranked and the top ranking trained model is chosen as the selected predictive model” where the preset criterion is being “top ranked” and the operation “chosen as the selected model”).  
However, Mann does not teach that these are performed subsequent to incorporating the first machine learning model into the first project, in Mann these steps appear to be performed before the first machine learning model is chosen.  However, in Breckenridge, additional models are periodically trained based upon a trigger occurring (Breckenridge, Abstract, “In response to a second condition being satisfied, multiple new trained predictive models are generated”).  As long as this occurs after the first model was generated, as is done in Breckenridge (Fig. 7, elements 702, 708, 710, retraining and ranking is performed after incorporating of 702), then Mann/Pallath/Breckenridge combination fulfills the claim limitations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to periodically retrain or train new models based on a 
Regarding Claim 18, the Mann/Pallath combination of Claim 1 teaches the system of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Mann does not teach, but Breckenridge does teach to, subsequent to including the first machine learning model into the first project (Breckenridge, Fig. 7, element 702 where making the first model available corresponds to including the first machine learning model in a project, as per the rejection of Claim 1) detect an event (Breckenridge, Fig. 7, element 704, “Second condition satisfied”) and in response to detecting the event, automatically generate a new version of the machine-learning model (Breckenridge, Fig. 7, element 708); generate a new version of the project that includes the new version of the machine learning model (Breckenridge, Fig. 7, element 708) and retire the first version of the project that includes the first machine-learning model (Breckenridge, column 14, lines 24-26, “If the retrained predictive model is more effective, then the retrained predictive model can replace the initially retrained predictive model” & column 16, lines 45-47, “the most effective of the two models stored in the repository, and the other discarded”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to periodically retrain or train new models based on a condition/event, after the first model has been provided/incorporated into a project, as Breckenridge does, in the Mann/Pallath combination.  The motivation to do so is so that “a 
Regarding Claim 19, the Mann/Pallath/Breckenridge combination of Claim 18 teaches the system of Claim 18 (and thus the rejection of Claim 18 is incorporated).  It would have been obvious to one of ordinary skill in the art before the effective filing date to monitor the system to detect new software/the new training functions of Mann in order to generate the second machine learning model recited in the rejection of Claim 1, thus fulfilling the claim limitation wherein the new version of the machine-learning model is the second machine-learning model, because Mann teaches that new training functions would be a reason “to provide improved models for existing training data” (Mann, column 3, lines 26-29).  The motivation to monitor for such new functions is so that “a repository of trained predictive models from which a predictive model can be selected to use to generate a predictive output is ‘dynamic’, as compared to a repository or trained predictive models that are not updatable” i.e. so that new information automatically allows new, higher performing models, to be created (Breckenridge, column 4, lines 3-7).
Claims 22 and 29 each recite a method that the processing devices of Claims 4 and 18, respectively, are caused to perform, and as such Claims 22 and 29 are rejected for reasons set forth in the rejections of Claims 4 and 18, respectively.

Claims 6-11, 16, and 23-28 are rejected under 35U.S.C. 103 as being unpatentable over Mann in view of Pallath, and further in view of Dirac, US PG Pub 2015/0379072 (cited by the applicant in the IDS dated 10/23/2020).
Regarding Claim 6, the Mann/Pallath combination of Claim 1 teaches the system of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Mann further teaches, prior to incorporating the first machine learning model into the first project: execute a plurality of model building tools to build a plurality of machine learning models … the plurality of model building tools being software for building machine learning models (Mann, Fig. 4, element 404, “train multiple predictive models” before element 412, “provide access to selected trained predictive model,” identified in the rejection of Claim 1 as incorporating the first machine learning model into the first project, where column 7, lines 22-26 “The predictive modeling server system includes a repository of training functions for various predictive models … at least some of the training functions included in the repository can be used to train an ‘updateable’ predictive model” denotes that the “training functions”/model building tools are software) compare performance characteristics of the plurality of machine-learning models to one another to determine a candidate champion model from among the plurality of machine-learning models (Mann, column 8, lines 16-18, “the trained models are ranked and the top ranking trained model is chosen as the selected predictive model”).  The models, as demonstrated in the rejection of Claim 1 based on the combination of Mann and Pallath, are based on the one or more parameters (Pallath, [0005], “one or more parameters from the set of available parameters to be used in the new function”).
Mann does not teach, but Dirac teaches to, based on determining the candidate champion model, initiate a champion model approval process with respect to the candidate champion model to determine whether the candidate champion model is approved for use in the first project, wherein the champion-model approval process involves determining whether the candidate champion model satisfied a predetermined condition (Dirac, [0047], “for the business analysts, the machine learning model exposed via the alias may represent a ‘black box’ tool, already validated by experts, which is expect to provide useful predictions” & [0047], “members of a business analyst group may be allowed to run the model using its alias name ... while model developers may be allowed to modify the pointer” where satisfying a predetermined condition is being successfully “validated by experts”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention perform the approval process of Dirac as part of the invention of Breckenridge.  The motivation to do so is to provide “a ‘black box’ tool, already validated by experts [when] the business analysts/client users “may not be particularly concerned about the internal working of such a model,” only that it performs successfully (Dirac, [0047]).
Regarding Claim 7, the Mann/Pallath/Dirac combination of Claim 6 teaches the system of Claim 6 (and thus the rejection of Claim 6 is incorporated).  Mann does not teach, but Dirac teaches that when a model is not validated by the experts, i.e. when determin[ing], via the champion-model approval process, that the candidate champion model is not approved for use in the first project; (Dirac, [0047], “the model developers may continue to experiment with various algorithms, parameters, and/or input data sets to obtain improved versions of the underlying model” i.e. there may be candidate models with higher scores that have not yet been formally validated by the experts) in response to determining that the candidate champion model is not approved for use in the first project, determine a champion model that satisfies the predetermined criterion … and select the champion model for use in the first project (Dirac, [0047], “The model developers … may be able to change the pointer to point to an enhanced version” i.e. the experts validate a model by making it official, where validation denotes satisfies the predetermined criterion and change the pointer to allow use in the first project) wherein the champion model is the first machine-learning model (this occurs if the developers approve and validate the first machine learning model).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention perform the approval process of Dirac as part of the invention of Mann/Pallath.  The motivation to do so is to provide “a ‘black box’ tool, already validated by experts [when] the business analysts/client users “may not be particularly concerned about the internal working of such a model,” only that it performs successfully (Dirac, [0047]).
Regarding Claim 8, the Mann/Pallath/Dirac combination of Claim 7 teaches the system of Claim 7 (and thus the rejection of Claim 7 is incorporated).  The combination as described in the rejection of Claim 7 further teaches selecting a new candidate champion model from among the plurality of machine learning models, the new candidate champion model being different from the candidate champion model, wherein the new candidate champion model is the first machine learning model (where the candidate champion model had the best score, but was not yet approved by the developers of Dirac, [0047], whereas the first machine learning model is a different model awaiting approval/validation by the developers), executing the champion-model approval process with respect to the new candidate champion model to determine whether the new candidate champion model satisfies the predefined criterion (Dirac, [0047], the developers approve/validate the first machine learning model) and in response to determining that the new candidate champion model satisfies the predefined criterion, selecting the new candidate champion model as the champion model for use in the first project (Dirac, [0047], “change the pointer to point to an enhanced version to improve the quality of predictions” i.e. select the model that is used in the project). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention perform the approval process of Dirac as part of the invention of Breckenridge.  The motivation to do so is to provide “a ‘black box’ tool, already validated by experts [when] the business analysts/client users “may not be particularly concerned about the internal working of such a model,” only that it performs successfully (Dirac, [0047]).
Regarding Claim 9, the Mann/Pallath/Dirac combination of Claim 8 teaches the system of Claim 8 (and thus the rejection of Claim 8 is incorporated).  The combination, as described in the rejection of Claim 8, has already been shown to teach, through Dirac, based on selecting the champion model for use in the first project, publish the champion model to a production environment that is accessible to the client device (Dirac, [0047], “change the pointer to point to an enhanced version to improve the quality of predictions”, similar to Mann, Fig. 4, element 412, “Provide Access to Selected Model”).
Regarding Claim 10, the Mann/Pallath/Dirac combination of Claim 6 teaches the system of Claim 6 (and thus the rejection of Claim 6 is incorporated).  Mann does not teach, but Dirac teaches determine, via the champion model approval process, that the candidate champion model is approved for use in the first project, wherein the candidate champion model is the first machine learning model (Dirac, [0047], “for the business analysts, the machine learning model exposed via the alias may represent a ‘black box’ tool, already validated by experts”  where the candidate champion model had the best score, and was approved by the developers) and select the candidate champion model for use in the first project (Dirac, [0047], “The model developers … may be able to change the pointer to point to an enhanced version”).

Regarding Claim 11, the Mann/Pallath/Dirac combination of Claim 6 teaches the system of Claim 6 (and thus the rejection of Claim 6 is incorporated).  In the combination, Dirac is silent on how the expert developers choose whether or not to validate a model, but Dirac does teach performance characteristics that include accuracies of the plurality of machine learning models and a predefined criterion [that] involves [a] model having an accuracy that exceeds an accuracy threshold (Dirac, [0084], “the model execution request may specify … desired model quality targets”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use model quality target/accuracy threshold (see Dirac, [0143], that accuracy and quality are synonyms, as used by Dirac) as a criterion for deciding whether to validate a model.  The motivation to do so is to validate that the model meets the criteria specified in the request. 
Regarding Claim 16, the Mann/Pallath/Dirac combination of Claim 6 teaches the system of Claim 6 (and thus the rejection of Claim 6 is incorporated).  Mann teaches to generate a plurality of models (Mann, Fig. 4, element 404, “train multiple predictive models”).  The Mann/Pallath combination has already been shown that, to generate each predictive model, the combination will select a … template from a template repository based on the … template[] being compatible with the one or more parameters (Pallath, [0020], “using a template that includes code for all the available parameters associated with the selected algorithm, including plurality of models are being trained in the combination, each with its own template, the combination performs the recited claim steps.

Regarding Claim 23, the Mann/Pallath combination of Claim 21 teaches the method of Claim 21 (and thus the rejection of Claim 21 is incorporated).  Mann further teaches, prior to incorporating the first machine learning model into the first project: execute a plurality of model building tools to build a plurality of machine learning models … the plurality of model building tools being software for building machine learning models (Mann, Fig. 4, element 404, “train multiple predictive models” before element 412, “provide access to selected trained predictive model,” identified in the rejection of Claim 1 as incorporating the first machine learning model into the first project, where column 7, lines 22-26 “The predictive modeling server system includes a repository of training functions for various predictive models … at least some of the training functions included in the repository can be used to train an ‘updateable’ predictive model” denotes that the “training functions”/model building tools are software) compare performance characteristics of the plurality of machine-learning models to one another to determine a candidate champion model from among the plurality of machine-learning models (Mann, column 8, lines 16-18, “the trained models are ranked and the top ranking trained model is chosen as the selected predictive model”).  The models, as demonstrated in the rejection of Claim 1 based on the combination of Mann and Pallath, are based on the one or more parameters (Pallath, [0005], “one or more parameters from the set of available parameters to be used in the new function”).
based on determining the candidate champion model, initiating a automated champion model approval process with respect to the candidate champion model to determine whether the candidate champion model is approved for use in the first project, wherein the automated champion-model approval process involves automatically: determining a characteristic of the candidate champion model; and determining whether the characteristic of the candidate champion model satisfied a predetermined condition (Dirac, [0047], “for the business analysts, the machine learning model exposed via the alias may represent a ‘black box’ tool, already validated by experts, which is expect to provide useful predictions” & [0047], “members of a business analyst group may be allowed to run the model using its alias name ... while model developers may be allowed to modify the pointer” where satisfying a predetermined condition is being successfully “validated by experts” who necessarily validate based on a determined characteristic, see [0077], “the model developers have thoroughly tested and validated the underlying model”; further, [0047], “the MLS service may guarantee (a) an alias can only point to a model that has been successfully trained and (b) when an alias pointer is changed, both the original model and the new model … consume the same type of input and provide the same type of prediction” denotes that the final championing/validation process is automated by the MLS and also teaches determining a characteristic/determining whether the characteristic satisfies a predetermined condition).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention perform the approval process of Dirac as part of the invention of Breckenridge.  The motivation to do so is to provide “a ‘black box’ tool, already validated by experts [when] the business analysts/client users “may not be particularly concerned about the internal working of such a model,” only that it performs successfully (Dirac, [0047]).
24, the Mann/Pallath/Dirac combination of Claim 23 teaches the method of Claim 23 (and thus the rejection of Claim 6 is incorporated).  Mann does not teach, but Dirac teaches that when a model is not validated by the experts, i.e. when determin[ing], via the automated champion-model approval process, that the candidate champion model is not approved for use in the first project; (Dirac, [0047], “the model developers may continue to experiment with various algorithms, parameters, and/or input data sets to obtain improved versions of the underlying model” i.e. there may be candidate models with higher scores that have not yet been formally validated by the experts) in response to determining that the candidate champion model is not approved for use in the first project, determine a champion model that satisfies the predetermined criterion … and select the champion model for use in the first project (Dirac, [0047], “The model developers … may be able to change the pointer to point to an enhanced version” i.e. the experts validate a model by making it official, where validation denotes satisfies the predetermined criterion and change the pointer to allow use in the first project) wherein the champion model is the first machine-learning model (this occurs if the developers approve and validate the first machine learning model).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention perform the approval process of Dirac as part of the invention of Mann/Pallath.  The motivation to do so is to provide “a ‘black box’ tool, already validated by experts [when] the business analysts/client users “may not be particularly concerned about the internal working of such a model,” only that it performs successfully (Dirac, [0047]).
Regarding Claim 25 the Mann/Pallath/Dirac combination of Claim 24 teaches the method of Claim 24 (and thus the rejection of Claim 24 is incorporated).  The combination as described in the rejection of Claim 24 further teaches selecting a new candidate champion model from among the plurality of machine learning models, the new candidate champion model being different from the candidate champion model, wherein the new candidate champion model is the first machine learning model (where the candidate champion model had the best score, but was not yet approved by the developers of Dirac, [0047], whereas the first machine learning model is a different model awaiting approval/validation by the developers), executing the automated champion-model approval process with respect to the new candidate champion model to determine whether the new candidate champion model satisfies the predefined criterion (Dirac, [0047], the developers approve/validate the first machine learning model) and in response to determining that the new candidate champion model satisfies the predefined criterion, selecting the new candidate champion model as the champion model for use in the first project (Dirac, [0047], “change the pointer to point to an enhanced version to improve the quality of predictions” i.e. select the model that is used in the project). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention perform the approval process of Dirac as part of the invention of Breckenridge.  The motivation to do so is to provide “a ‘black box’ tool, already validated by experts [when] the business analysts/client users “may not be particularly concerned about the internal working of such a model,” only that it performs successfully (Dirac, [0047]).
Regarding Claim 26, the Mann/Pallath/Dirac combination of Claim 25 teaches the method of Claim 25 (and thus the rejection of Claim 25 is incorporated).  The combination, as described in the rejection of Claim 25, has already been shown to teach, through Dirac, based on selecting the champion model for use in the first project, publish the champion model to a production environment that is accessible to the client device (Dirac, [0047], “change the similar to Mann, Fig. 4, element 412, “Provide Access to Selected Model”).
Regarding Claim 27, the Mann/Pallath/Dirac combination of Claim 34 teaches the method of Claim 23 (and thus the rejection of Claim 23 is incorporated).  Mann does not teach, but Dirac teaches determine, via the automated champion model approval process, that the candidate champion model is approved for use in the first project, wherein the candidate champion model is the first machine learning model (Dirac, [0047], “for the business analysts, the machine learning model exposed via the alias may represent a ‘black box’ tool, already validated by experts”  where the candidate champion model had the best score, and was approved by the developers) and select the candidate champion model for use in the first project (Dirac, [0047], “The model developers … may be able to change the pointer to point to an enhanced version”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention perform the approval process of Dirac as part of the invention of Mann/Pallath.  The motivation to do so is to provide “a ‘black box’ tool, already validated by experts [when] the business analysts/client users “may not be particularly concerned about the internal working of such a model,” only that it performs successfully (Dirac, [0047]).
Regarding Claim 28, the Mann/Pallath/Dirac combination of Claim 23 teaches the method of Claim 23 (and thus the rejection of Claim 23 is incorporated).  Mann teaches to generate a plurality of models (Mann, Fig. 4, element 404, “train multiple predictive models”).  The Mann/Pallath combination has already been shown that, to generate each predictive model, the combination will select a … template from a template repository based on the … template[] being compatible with the one or more parameters (Pallath, [0020], “using a plurality of models are being trained in the combination, each with its own template, the combination performs the recited claim steps.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Pallath and Dirac, and further in view of Lane et al., “DeepX: A Software Accelerator for Low-Power Deep Learning Inference on Mobile Devices.”
Regarding Claim 12, the Mann/Pallath/Dirac combination of Claim 6 teaches the system of Claim 6 (and thus the rejection of Claim 6 is incorporated).  In the combination, Dirac is silent on how the expert developers choose whether or not to validate a model.  Lane, however, teaches performance characteristics that include memory consumption associated with the plurality of machine learning models and a predefined criterion [that] involves [a] model consuming an amount of memory that is below a memory usage threshold (Lane, pg. 6, 1st column, last paragraph, “each is assessed in terms of estimated performance (e.g. energy usage, memory requirements) relative to the provided DeepX user goals”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the model memory requirements goal of Lane as a criterion for deciding whether to validate a model.  The motivation to do so is to validate that the model meets the criteria specified by the user.
Regarding Claim 13, the Mann/Pallath/Dirac combination of Claim 6 teaches the system of Claim 6 (and thus the rejection of Claim 6 is incorporated).  In the combination, Dirac is silent on how the expert developers choose whether or not to validate a model.  Lane, however, performance characteristics that include computation time associated with the plurality of machine learning models and a predefined criterion [that] involves [a] model having a computation time that is below a computation-time threshold (Lane, pg. 4, 1st column, last paragraph, “Performance Targets … while respecting two bounding factors.  First, a single inference execution is never longer than 5 seconds”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the processing time limit of Lane as a criterion for deciding whether to validate a model.  The motivation to do so is to validate that the model does not take longer than the user desires to compute an outcome.
Regarding Claim 14, the Mann/Pallath/Dirac combination of Claim 6 teaches the system of Claim 6 (and thus the rejection of Claim 6 is incorporated).  In the combination, Dirac is silent on how the expert developers choose whether or not to validate a model.  Lane, however, teaches performance characteristics that include processing power associated with the plurality of machine learning models and a predefined criterion [that] involves [a] model consuming an amount of processing power that is below a processing-power threshold (Lane, pg. 6, 1st column, last paragraph, “each is assessed in terms of estimated performance (e.g. energy usage, memory requirements) relative to the provided DeepX user goals”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the model energy usage goal of Lane as a criterion for deciding whether to validate a model.  The motivation to do so is to validate that the model meets the criteria specified by the user.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Pallath and Dirac, and further in view of Goodman et al., “EU regulations on algorithmic decision-making and a ‘right to explanation’”.  
Regarding Claim 15, the Mann/Pallath/Dirac combination of Claim 6 teaches the system of Claim 6 (and thus the rejection of Claim 6 is incorporated).  In the combination, Dirac is silent on how the expert developers choose whether or not to validate a model.  Goodman, however, teaches a model being compliant with a legal standard as a reason whether or not that model can be deployed (Goodman, pg. 26, 2nd column, 1st paragraph, “the regulation contains a short article entitled ‘Automated individual decision-making’ potentially prohibiting a wide swath of algorithms currently in use”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use whether a model is legally prohibited or not as a criterion for deciding whether to validate a model.  The motivation to do so is to validate that the model is legal to use.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Pallath and Breckenridge, and further in view of Goodman.
Regarding Claim 20, the Mann/Pallath/Breckenridge combination of Claim 18 teaches the system of Claim 18 (and thus the rejection of Claim 18 is incorporated).  The combination teaches several reasons for replacing a classifier (Mann, column 3, lines 21-29, “A predictive modeling serve that performs the training, selection, and prediction operations … can from time to time, or continually, update the server system and improve the … operations.  For example, new training functions, hyper-parameter searching [etc.] … can be applied … to provide improved models”) but does not teach that a change in a regulation or a law existing outside the system can be a reason to replace a model.  However, Goodman teaches that a change in a regulation or a law existing outside the system is a reason that a trained machine learning model may need to be replaced (Goodman, pg. 26, 2nd column, 1st paragraph, “the regulation contains a short article entitled ‘Automated individual decision-making’ potentially prohibiting a wide swath of algorithms currently in use”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update a model, if that model becomes illegal due to a change in a law.  The motivation to do so is to provide a model that is legal to use.
Response to Arguments
Applicant’s arguments filed March 2nd, 2021 have been fully considered, but are only partially persuasive.
Applicant’s arguments regarding the priority of Claims 15 and 20 (the priority of Claim 30 is moot, as the claim has been cancelled) have been fully considered, but are unpersuasive.  
Regarding Claim 15, the claim language recites that the predefined criterion upon which a champion model is approved or disapproved be a legal standard.  Page 52 of the specification, to which the applicant cites, only states that the champion process determine whether the model violates any regulations.  A “regulation” is broader than a legal standard, i.e. regulations need not be legal, and thus the provisional application does not have support for a legal standard.  The examiner suggests amending the claim to read regulation instead of legal standard in order to obtain the benefit of the filing date of the provisional application.  The examiner further notes that a typographical error was made in the PTO-892 filed with the non-final rejection on 1/27/2021, in which the publication date of Goodman is noted as 8/31/2016.  It is clear from face of the Goodman document itself that the publication date is actually 6/28/2016.
20 does recite the broader term regulation, but Claim 20 requires that the event that triggers a new version of the machine learning model to be trained be a change in a regulation.  Page 52 of the specification only references a regulation with respect to the model-championing process; the specification appears to be silent regarding a change of regulation triggering the training of a new model.
Applicant’s arguments regarding the non-statutory double patenting rejections of the previous office action have been fully considered, and are persuasive due to the approval of a terminal disclaimer.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of the claims have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the previous rejection did not teach the newly-amended limitations incorporating the one or more parameters into the template in the independent claims, nor did it teach the specific parameters being, for example, a type of the machine learning model (as required by new Claim 31).  However, the new reference Pallath teaches a template which incorporates parameters selected by user regarding building a model; Pallath further teaches that the “algorithm”/type of model to be used be specified by the user, that is, that a type of machine learning model/algorithm is one of one or more parameters specified.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/BRIAN M SMITH/            Primary Examiner, Art Unit 2122